Title: From Thomas Jefferson to James Monroe, 11 April 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     Dear Sir 
                     
                     Washington Apr. 11. 08.
                  
                  An indisposition of periodical head-ach has for some time disabled me from business, and prevented my sooner acknoleging your letter of Mar. 22. and returning that of Feb. 2.  ’06. which it inclosed. the reciept of that of Mar. 22. has given me sincere pleasure. conscious that I never felt a sentiment towards you that was not affectionate it is a great relief to find that the doubts you had entertained on that subject are removed by an explanation of the circumstances which produced them. some matters however appearing, from your letter, not yet sufficiently understood, I have concieved that a more minute detail of the facts bearing on them would compleatly disarm them of all misconstruction. I will state them in their exact chronological order, because that alone will resolve all doubts to which they may have given rise.
                        
                           1805.
                           
                           
                           while at Madrid, you signified your anxious wish & determination to return home, on considerations respecting your private interests.
                        
                        
                           1806. 
                           Feb.
                           21.
                           the Senate passed their resolutions to demand satisfaction of England for spoliations & impressments. these were accompanied by a pressure from that body (informally) to add to both the commissions at London & Paris; and were backed by such earnest sollicitations from the individual members of the other house as shewed the opinion to be general that such an enlargement, manifesting our sense of the importance of the missions, would make the greater impression.
                        
                        
                           
                           
                           28.
                           Having at length yielded (with a reluctance well remembered by all) I nominated Armstrong & Bowdoin to treat with Spain at Paris, and
                        
                        
                           
                           March
                           
                           (about the beginning of the month) mr Pinckney was applied to to accept the appointment as joint commissioner with you, with a commission to succeed you when you should leave London.
                        
                        
                           1806.
                           March 
                           11.
                           mr Madison’s letter was written giving you notice of it.
                        
                        
                           
                           
                           13.
                           mr Pinckney accepted.
                        
                        
                           
                           
                           16.
                           my first letter to you was written mentioning that mr Pinckney would be associated with you.
                        
                        
                           
                           
                           18.
                           my 2d. letter, mentioning the possibility of adding a 3d. Commissioner for having proposed to a particular individual to be added to Armstrong & Bowdoin at Paris, it was thought necessary, if that should take place, to make an equal addition for London. but the refusal of that person prevented further addition at either place.
                        
                        
                           
                           
                           31. Apr. 1. 2.
                           your letter of Feb. 2. is believed to have been recieved on one of these days. being a private one, the date of it’s reciept was not noted in the office; but I presume it was recieved Apr. 2. because I find I recieved on that day letters from Europe, which probably came by the same conveyance.
                        
                        
                           
                           Apr.
                           19.
                           the nomination of Pinckney & yourself was not made in form till this day because he was not ready to go, and the answer of the 3d. Commissioner proposed for Paris was recieved but a few days before this.
                        
                     
                  
                  
                  I had, as you conjectured, really forgotten your letter of Feb. 2. by which the joining an associate with you appeared to be unacceptable: but you will percieve that, before it’s reciept, the measure was too far engaged to be undone, even if I could have ventured to have undone it against the general wish of the legislature: and consequently that it had not been adopted in opposition to your advice, as that came too late to influence the decision.
                  Another circumstance, to wit, why you did not receive the first information of this association from either mr Madison or myself, is explained by this statement of dates. mr Madison’s letter of Mar. 11. gave the intimation with less positiveness perhaps because written before mr Pinckney’s acceptance was known: and an unfortunate disappointment prevented the success of my attempt, by the two original letters now inclosed to you. the purpose of appointing mr Pinckney was known about the beginning of March. on the 5th. of that month mr John Randolph came out with his first Philippic against the administration, on the subject of the resolutions respecting Great Britain, which he followed up closely with others in succession. believing that an use was made of your name which was unjustifiable, I felt great anxiety to put you on your guard. a mr Prentis was going to England, and promised he would call at Norfolk and take any letters I should lodge there for you. I accordingly wrote that of Mar. 16. and another two days after shewing you how little the H. of R. had been influenced by the desertion of their late leader, mentioning that mr Pinckney would be associated with you, and perhaps even a third, and promising more detailed explanations by a confidential person (mr Beckley) who meant to sail for London on the rising of Congress. unfortunately Prentis never called on Colo. Newton with whom my letters were deposited, which therefore were returned to me, but not till June (the originals returned, which I happened to preserve, are now inclosed to you) and Beckley declined his voyage, so that my effort to give you information was frustrated.
                  A third circumstance is to be noticed, and will close these supplementary explanations; to wit, that the letters from hence containing no expression of a desire that you should come home or remain there, & the facility afforded to your departure by the commissions to mr Pinckney seemed to authorize an inference that you were considered as in the way of the administration. the truth however was thus. your letters from Madrid in 1804. 5. expressed your anxious wish & intention to come home on your return to London. my extreme wish was that you should remain there, and I hoped by not being in a hurry to answer that manifestation of your desire, time might produce a change in your mind. but as soon as it was known (during the session of 1805. 6) that yourself and mr Madison were both contemplated as candidates for the succession to the presidency, I became apprehensive that by declining longer to assent to your return, I might be suspected of a partial design to keep you out of the way. in fact it was openly said by some of those who were pressing your name and popularity into the service of their vindictive passions. this produced the acquiescence in your desire to come home which then took place, and the commission to mr Pinckney to succeed you whenever you should determine to come: and these motives clearly show themselves in my letter of Mar. 16. which says ‘I shall join mr Pinckney of Maryland as your associate for settling our differences with Gr. Britain. he will be authorised to take your place whenever you think yourself obliged to return. it is desirable for your own, as well as the public interest that you should join in the settlement of this business, and I am perfectly satisfied that if this can be done so as to be here before the next meeting of Congress, it will be greatly for your benefit. but I do not mean by this to overrule your own determination i.e. either to stay or come home which measures to be taken here will place in perfect freedom.’ here you will percieve how much I wished your aid in the joint commission, and that your longer continuance there could not but, in itself, be desirable, but that I did not ask it from an apprehension that your return before the next Congress might be important to your higher interests.
                  I consider it now as a great misfortune that my letter of Mar. 16. did not go on to you. it would, I trust, have corrected the inferences of a change in my affections towards you drawn from a combination of circumstances, which circumstances were produced from very different causes, and some of them from the strength of those very affections of which you thought that they noted a diminution, a desire to conform your movements, in point of time, to what I deemed your best interests. I have gone thus minutely into these details from a desire to eradicate from your mind every fibre of doubt as to my sentiments towards you; and I am persuaded they will satisfactorily solve every circumstance which might at any time have occasioned doubt. I have done it too the more cordially because I percieve from your letter that disposition to a correct view of the subject which I knew to be inherent in your mind. what I have hitherto said has been confined to my own part only of these transactions. yet it would be a criminal suppression of truth were I not to add that in the whole course of them, mr Madison has appeared to be governed by the most cordial friendship for you, has manifested on every occasion the most attentive concern for whatever might befriend your fame or fortune, and been as much alive to whatever regarded you, as a brother could have been.
                  I must now introduce a different concern. La Fayette’s difficulties are pressing. you told us you thought Baring would readily give him a delay of 10. years. that term would so advance the value of his N. Orleans location that it would pay his debts without touching the mass of his grant. Baring is said to be arrived in this country. you said you would write to him on the subject. if you will send me such a letter, it will give an opening for a negociation with him. We are giving orders for the immediate location of his lands, so as to make them a safe pledge. I salute you with great & unchanged affections.
                  
                     Th: Jefferson 
                     
                  
               